         SO ORDERED.

         SIGNED this 28th day of January, 2020.




         __________________________________________________________________________



                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                   FOR THE DISTRICT OF KANSAS

                                                                               )                                 Electronically Filed
In re:      AARON WAYNE LICKLY                                                 )      Case no.     19-11719-13
            RANDI LYNN LICKLY                                                  )       Chapter     13
                                                                  Debtor(s)    )

                                         ORDER MODIFYING AND CONFIRMING AMENDED PLAN

     Now on January 9, 2020, the Court has determined that the Debtor's Plan meets the confirmation requirements of Chapter 13 of Title
11 of the United States Code. (All references to “Debtor” in this Order refer to the Debtor and Co-debtor, if any, collectively and individually
unless otherwise specified.) The Court finds that the Debtor’s Plan as last amended is confirmed, and ORDERS:

      1. PAYMENTS. Debtor shall make plan payments in the monthly amount of $1,100.00 as required by the plan as confirmed and
      modified herein, and mail said payments to:

                                                     CARL B. DAVIS, TRUSTEE
                                                     PO BOX 2818
                                                     WICHITA KS 67201-2818
      2. DEBTOR ULTIMATELY RESPONSIBLE FOR PLAN PAYMENTS. If Debtor’s employer is required to make the Plan payment
      but does not, then the Debtor is ultimately responsible to timely make all Plan payments. If the Debtor does not cause such payments
      to be timely made, the Trustee may request, and the Court may issue, without further notice, an order directing the Debtor employer
      to make the appropriate deductions and payments to the Trustee.

      3. CHANGE OF ADDRESS OR EMPLOYMENT. The Debtor shall immediately notify the Court and the Trustee, in writing, of any
      change of address or any change in employment. Notice of a change in employment shall include the name and appropriate mailing
      address for the payroll department of the new employer.

      4. INCURRING POST-PETITION DEBT. DEBTOR SHALL NOT INCUR ANY ADDITIONAL DEBTS DURING THE PENDENCY OF
      THE PLAN WITHOUT PRIOR APPROVAL BY THE COURT OR THE TRUSTEE, EXCEPT DEBTS THAT MAY BE NECESSARY
      FOR THE PROTECTION AND PRESERVATION OF LIFE, HEALTH OR PROPERTY, SUCH AS FOOD, CLOTHING, LODGING OR
      MEDICAL CARE FOR DEBTOR OR FAMILY.

      5. DEBTOR DUTY TO REPORT. The Debtor shall timely report to the Trustee any events affecting disposable income which are
      not projected on Schedules I and J, including but not limited to tax refunds, inheritances, prizes, lawsuits, gifts, etc., that are received
      or receivable during the pendency of the case.


                                 Case 19-11719           Doc# 35          Filed 01/28/20            Page 1 of 3
OCONAMOD.DOC/DOC GEN/JEN/1/28/2020
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS
In Re: Chapter 13, Case No. 19-11719-13
AARON WAYNE LICKLY
RANDI LYNN LICKLY
Page 2
January 28, 2020
ORDER MODIFYING AND CONFIRMING AMENDED PLAN




      6. DISPOSAL OF PROPERTY. During the pendency of this case, Debtor is enjoined and prohibited from selling, encumbering, or
      in any manner disposing of assets without prior order of the Court, except as may be required in the course of Debtor’s business, if
      Debtor is engaged in business.

      7. TAX RETURNS. Debtor shall timely file all tax returns that become due during the pendency of this case, and provide a copy to
      the Trustee at the same time the return is filed, if requested by the Chapter 13 Trustee. Confirmation of a plan is without prejudice to
      the trustee seeking to alter the liquidation value in Section 15 based on the Debtor’s entitlement to receive pre-petition non-exempt
      federal and state tax refunds.

      8. LENGTH OF PLAN. Nothing in the Plan shall be construed to permit Debtor to receive a discharge before three years if Debtor
      is a below median income debtor, or before five years if Debtor is an above median debtor, unless all claims are paid in full.

      9. MORTGAGE DEFAULTS. The amount of the pre-petition mortgage note arrearage, if any, as specified in the real estate
      creditor's proof of claim, shall govern, unless the amount is specifically controverted in the Plan or by an objection to the claim as
      requested by D. Kan. LBR 3015(b).1. Creditors are bound by the interest rate stated in the Plan, unless modified by a separate order.

           If Debtor pays the pre-petition arrearage as determined in the foregoing paragraph, together with interest, if any, as specified in
      the Plan, all pre-petition defaults will be cured and the note and other loan documents will be deemed current as of the date of filing,
      extinguishing any right of the mortgagee to recover any amount alleged to have arisen prior to the filing of the petition or to declare a
      default of the note, mortgage, or other loan documents based upon pre-petition events.

             No real estate creditor shall ever assess, charge or collect, from either the debtor or the real estate collateral any assessments,
      fees, costs, expenses or any other monetary amounts, exclusive of principal, interest, taxes and insurance, that arose from the date of
      filing of the bankruptcy petition to the entry of the Order of Discharge except as may be allowed by court order or an allowed proof of
      claim.

      10. CONFIRMATION OBLIGATIONS. Confirmation of this Plan is a finding that Debtor has complied with all of the applicable
      provisions of 11 U.S.C. §§ 1322 and 1325 and Debtor has fulfilled all pre-confirmation obligations under 11 U.S.C. § 521.

      11. NOTICE PROVIDED. The Court finds that written notice of the confirmation hearing has been given by mail to all creditors and
      interested parties as shown by Debtor's matrix filed herein, which notice is hereby approved.

      12. TRUSTEE FEE. Notwithstanding any plan provision to the contrary, the Trustee shall be paid a variable percentage fee in accord
      with 28 U.S.C. § 586(e).

      13. VESTING. After approval of the Trustee's Final Report and Account by the Court, all property of the bankruptcy estate that is not
      proposed or reasonably contemplated to be distributable under the Plan, shall re-vest in Debtor as Debtor's property following
      dismissal or discharge, unless the property earlier vested by terms of the confirmed plan.

      14. UNCLAIMED FUNDS. All funds that remain unclaimed ninety days after distribution of the final dividend shall be processed and
      deposited as provided by Bankruptcy Rule 3011.

      15. ADDITIONAL FINDINGS. In the event findings of fact and conclusions of law, as required by Fed. R. Bank. P. 7052 and Fed. R.
      Civ. P. 52, were stated orally and recorded in open court, these are hereby incorporated herein by reference.

      16. REPORTS. At least once annually, the Trustee shall mail to the Debtor and file with the Court a report showing the funds
      received and the disbursements made by the Trustee.




                                 Case 19-11719          Doc# 35          Filed 01/28/20           Page 2 of 3
OCONAMOD.DOC/DOC GEN/JEN/1/28/2020
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF KANSAS
In Re: Chapter 13, Case No. 19-11719-13
AARON WAYNE LICKLY
RANDI LYNN LICKLY
Page 3
January 28, 2020
ORDER MODIFYING AND CONFIRMING AMENDED PLAN



         17. DIRECT PAYMENTS. The failure of the Debtor(s) to make direct payments to a creditor, with the exception of domestic
         support obligations, shall not bar entry of discharge or completion of the case.

         18. ADDITIONAL PROVISIONS. This plan is hereby modified, by interlineation, as follows:

                  a.    Debtor receives a bonus at the end of February every year. Each year during the pendency of the case
                                 within 14 days of receipt of the bonus, debtor shall turn over to the Trustee $4,000.00 from the bonus
                                 funds along with a copy of the bonus paystub. The bonus funds shall be in addition to plan payments
                                 and after payment of Trustee fees, the funds shall be paid first to priority unsecured claims and then
                                 to general unsecured claims.

                  b.    The debtor shall pay to the Trustee plan payments in the amount of $1,100.00 per month, for a period of sixty
                                 months, until a total of not less than $86,000.00 has been paid under the plan, which includes the
                                 $20,000.00 bonus funds in ¶18a.

                  c.    Confirmation is subject to further modification as necessary to pay up to the agreed projected disposable
                                 income from Official Form 122C in the amount of $46,680.00.

                  d.    On or before May 1st of each year while the case is pending, the debtors shall turn over to the Trustee
                                 complete copies of their filed Federal and State Income Tax Returns and W2’s. The Trustee in his
                                 discretion may require turnover of all or part of the non-exempt and non-EIC portion of the refunds. If
                                 requested by the Trustee, the refunds received shall be in addition to regular plan payments and after
                                 payment of Trustee fees, shall be disbursed first to priority unsecured claims and then to general
                                 unsecured claims.

                                                                    ###


Prepared and Approved by:


       s/Carl B. Davis                                                            s/David J Lund
Carl B. Davis, S. Ct. #13705                                                 David J Lund, S.Ct.#11618
Standing Chapter 13 Trustee                                                  Attorney At Law
300 W. Douglas Ave., Suite 650                                               P O Box 635
Wichita KS 67202-2916                                                        Wichita, Ks 67201-0635
cbdsig@wichita13trustee.com                                                  (316)265-6600
(316) 267-1791




                                 Case 19-11719              Doc# 35         Filed 01/28/20           Page 3 of 3
OCONAMOD.DOC/DOC GEN/JEN/1/28/2020
